Title: To Benjamin Franklin from the Vicomte de Sarsfield, 16 April 1778
From: Sarsfield, Jacques-Hyacinthe, vicomte de
To: Franklin, Benjamin


A Paris le 16. avril 1778
Permettez-moi, Monsieur, de vous demander votre protection et vos bontés en faveur du Sieur Somers fils d’un négociant riche de la ville de Lille, honoré dans cette ville par ses moeurs et par l’honnétete qu’il apporte dans son commerce. Je crois qu’il se propose d’envoyer des effets de commerce en amérique; j’ose vous supplier d’avoir la bonté de lui faire donner a ce sujet les indications qui pourront lui être nécessaires.

Je n’ai point eu l’honneur de vous voir depuis longtemps, parceque j’ai été retenu chez moi par plusieurs accès de fievre; la même cause de dérangement de santé me détermine à aller passer quinze jours à la campagne; je pars aujourdhui pour aller m’établir pendant ce temps au château de Marly où l’on a eu la bonté de me prêter un appartement. Si vous aviez quelques momens de libres, si pendant ces fetes il vous convenait d’aller vous promener a la campagne, je serais trop heureux d’avoir l’honneur de vous recevoir à Marly et de vous y donner à diner. Madame de Sarsfield me charge de vous assurer qu’elle serait tres sensible à cette marque d’amitié. J’ai l’honneur d’être avec le plus sincere et parfait attachement, Monsieur, Votre très humble et très obeissant serviteur
Le Vicomte DE Sarsfield
 
Notation: Le Vicomte de Sarsfiel. Paris 16 avril 1778.
